DEWEY, District Judge
(dissenting).
The facts found by the trial court are supported by the evidence, but I am unable to ¡agree with my associates that such facts, under the pleadings, support the judgment of the trial court.
• The officers of the Frankfort bank, but not the bank, entered into an agreement with the Emmetsburg bank whereby the latter was to carry a false credit in favor of the Frankfort bank which would, and did, enable the officers of that bank to credit their individual accounts in an amount equal to such false credit.
Under this agreement the Frankfort bank, without its knowledge or consent, paid out to its officers the face value of the notes they had deposited in the Emmetsburg bank.
The Frankfort bank received no benefit, but on the other hand, by reason of the fraud, paid out a sum equal to the face of the notes for the benefit of the Emmetsburg bank. There arose therefrom an implied agreement on the part of the Emmetsburg bank to repay that which had been paid out by the Frankfort bank for and on behalf of the Emmetsburg bank.
The underlying promise is implied, and imposed by the law from the facts, to repay the Frankfort bank. Nat’l. Bank of Commerce v. Equitable Trust Co. (C. C. A.) 227 F. 526; Keyes v. First Nat’l. Bank (C. C. A.) 25 F.(2d) 684, 688.
The trial court based its findings on the case of Rankin v. City Nat’l. Bank of Kansas City, 208 U. S. 541, 28 S. Ct. 346, 52 L. Ed. 610, whieh was an affirmance of an opinion by this court in the' ease of Cherry, Receiver, v. City Nat’l. Bank of Kansas City (C. C. A.) 144 F. 587.
However, the holdings in this case, as well as cases of a similar nature, turn upon the fact that the complaining bank secured some benefit from the transaction, and hence the arrangements made by its officers were properly considered as transactions made by the bank itself.
Here there is no evidence, nor any findings of fact by the trial court, that the transaction between the officers of the Frankfort bank and the Emmetsburg bank resulted in any benefit to the Frankfort bank; therefore, the case relied upon by the trial court is not in point.
The majority opinion limits the plaintiff’s right to recover on an implied contract, as alleged, to repay money had and received. Clearly such allegation is broad enough to permit a recovery on implied contract to repay money expended because of the false credit permitted by the Emmetsburg bank.
I would direct judgment for plaintiff.